DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered. Claims 1, 9, and 18 were amended. Claim 8 was cancelled. Claim 20 was added.

Notice of Pre-AIA  or AIA  Status
Claims 1-7, 9-13, 15, 16, 19, and 20 of the present application are being examined under the pre-AIA  first to invent provisions. Claims 17 and 18 of the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  since claims 17 and 18 recite “an air conditioner” which is not previously supported in the priority documents, filed before March 16, 2013, of the presented application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Amended): please amend to read as “said floor portion which comprises struts extending longitudinally and sideways to form a hollow wheel-less floor for directly resting on a ground surface” in lines 12-13.

Claim 18 (Amended): please amend to read as “said floor portion which comprises struts extending longitudinally and sideways hollow wheel-less floor for directly resting on a ground surface” in lines 12-13.

The dependent claims have been renumbered in accordance with MPEP 608.01(n)(IV) such that the dependent claims are not separated therefrom by any claims which do not also depend from said dependent claim (see attached ‘IFW-PTOL-Issue Classification’ form).

Claim Interpretation
	Independent claim 18 is structurally and patentably distinct from independent claim 1 since claim 18 recites “an air handler incorporating an air conditioner” on Pg. 5, line 17. 

	The limitations “longitudinal and sideways extending struts” or “struts extending longitudinally and sideways” have been interpreted according to their recognized meaning in the mechanical art to refer to “strut channels” (see MPEP 2111). 

Double Patenting
No double patenting rejection on claims 1 and 18 is applicable since the claims are sufficiently patentably distinct from patent claim 1 of U.S. Patent No. 9724720 (Application No. 14/417523) to Utting.

Claim Objections
The previous objection to claim 1 is withdrawn since the claim was amended.

Claim Rejections
The previous rejections under rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, on claims 1 and 18 are withdrawn since the claims were amended. The previous rejection under rejected under 35 USC 112(d) or 35 USC 112 (pre-AIA ), fourth paragraph, on claim 8 is withdrawn since the claim was cancelled. The rejections under 35 USC 103 are withdrawn since independent claims 1 and 18 were amended.



Reasons for Allowance
Claims 1-7, 9-13, and 15-20 are allowed. The inventions of independent claims 1 and 18 are drawn to a transportable vehicle enclosure for painting vehicles.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claims 1 and 18, whereby, in use, a vehicle may be placed within a vehicular portion of said enclosure on top of said floor portion which comprises struts extending longitudinally and sideways to form a hollow wheel-less floor for directly resting on a ground surface, wherein the enclosure is formed as a mono-block suitable for loading onto a transporter and unloading from a transporter, wherein said heater being located within a space defined by said first external side wall, said second external side wall, said rear external wall, said ceiling portion, said internal rear wall and said floor portion.
Support for the allowable subject matter can be found in Figs. 1-4 of Applicant’s Drawings and the description thereof (Spec., para 0016-0017, 0030, 0037).
Applicant’s specification further discloses that the structural features recited in the allowable subject matter permit a compact enclosure which may be easily transported without voluminous under-vehicle extractors, and permits a compact floor such that ramps are unnecessary for vehicles to enter the enclosure (Spec., para 0008).
DeRegge (US 20020119254) is considered the closest cited prior art of record. It is expected that the spray booth 10 of DeRegge would be suitable for loading and unloading from a transporter based on the features disclosed by the reference (para 0027, 0036). However DeRegge fails to teach, amongst other features of the claimed invention, a floor portion which comprises struts extending longitudinally and sideways to form a hollow wheel-less floor for directly resting on a ground surface; since 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717